UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-1822



MICHAEL R. ANGE,

                                              Plaintiff - Appellant,

         versus

TOGO D. WEST, JR., Secretary of the Army;
MICHAEL DECK, Captain, Commander, 1450th
Trans. Co.,

                                             Defendants - Appellees,

         and

NORTH CAROLINA NATIONAL GUARD,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CA-94-38-H3)

Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael R. Ange, Appellant Pro Se. Charles Edwin Hamilton, III,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Gene
Allen Dickey, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order dismissing

this civil action as moot. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Ange v. West,

No. CA-94-38-H3 (E.D.N.C. Mar. 24, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2